FERGUSON, Judge
(concurring in the result) :
I concur only in the result. It is my considered opinion it cannot be contended that a man who joins our armed forces and offers his person to fight for the Constitution and the institutions predicated thereon forfeits the fundamental guarantees granted to citizens generally, except those excluded by the Constitution expressly or by necessary implication, which this document affords the accused.
I am further of the opinion that there is no proper issue of double jeopardy in the present case since a fatal variance did exist in accused’s first trial. At that trial he was charged with desertion from “Ordnance.” He was never attached to “Ordnance” but to “Overseas Replacement Depot.”